TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                    NO. 03-20-00396-CV


                                  Shattuck LLC, Appellant

                                               v.

        Mary Kleypas, as Independent Executor and as Beneficiary of the Estate of
                       Gregory K. Shattuck, Deceased, Appellee




               FROM THE PROBATE COURT NO. 1 OF TRAVIS COUNTY
     NO. C-1-PB-20-001014, THE HONORABLE GUY S. HERMAN, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Shattuck LLC has filed an unopposed motion to dismiss this appeal.

We grant appellant’s motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                             __________________________________________
                                             Gisela D. Triana, Justice

Before Justices Goodwin, Triana, and Smith

Dismissed on Appellant’s Motion

Filed: November 20, 2020